United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 29, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20353
                           Summary Calendar


GEORGE V. FULLER,

                                      Plaintiff-Appellant,

versus

HARRIS COUNTY,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-633
                      --------------------

Before DAVIS, BARKSDALE, and     BENAVIDES, Circuit Judges.

PER CURIAM:*

     George V. Fuller, a former prisoner of Harris County,

appeals from the dismissal of his civil rights suit alleging

deliberate indifference to his serious medical needs.        The

district court dismissed the suit for failure to prosecute

because Fuller failed to keep the court advised of his current

address, as required by the local rules.

     We review for abuse of discretion a district court’s sua

sponte dismissal for failure to prosecute.     See McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).    A district court

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-20353
                                  -2-

abuses its discretion when its decision is based on a legal error

or a clearly erroneous view of the pertinent facts.     See Esmark

Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir. 1994).

     The district court’s dismissal was based on the fact that a

court order sent to Fuller was returned to the court by the post

office as undeliverable.     Fuller correctly argues, and the

defendant agrees, that Fuller did not change his address and that

the order was returned due to an inadvertent error in addressing

the envelope.    Therefore, the district court’s dismissal was

based on an erroneous view of the facts and was an abuse of

discretion.     See Esmark Apparel, Inc., 10 F.3d at 1163;

McCullough, 835 F.2d at 1127.

     We therefore vacate the district court’s order and remand

for further proceedings.    We decline to address, and leave for

the district court in the first instance, the merits of Fuller’s

argument that he was entitled to a grant of summary judgment.

See Western Fire Ins. Co. v. Copeland, 786 F.2d 649, 653 n.4 (5th

Cir. 1986).   Fuller has also filed three motions to supplement

the record on appeal.    Those motions are denied.

     VACATED AND REMANDED.    MOTIONS TO SUPPLEMENT THE RECORD

DENIED.